DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the amendment filed on 10/28/2020. Claims 1, 7, 8, 12, 14, 15 and 17-19 have been amended. Claims 1-20 are pending in this office action, of which claims 1, 12 and 17 are independent claims.

Response to Arguments
Applicant’s arguments, see pages 7-12, filed 10/28/2020, with respect to the rejection of claims 1-20 under 35 U.S.C 101 have been fully considered and are persuasive.  Therefore the rejection have been withdrawn.
Applicant’s arguments, see pages 12-14, filed 10/28/2020, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Behrens et al., US 20070113171 A1 (hereinafter “Behrens”) and further in view of Rimar et al., US 20180123940 A1 (hereinafter “Rimar”).

Examiner, in her previous office action, gave a detailed explanation of claimed limitation and pointed out exact locations in the cited prior art. 


	Interpretation of Claims-Broadest Reasonable Interpretation
	During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’  Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).
 
Applicant argues:
a.	Behrens does not appear to disclose "determining...whether the block ends with a partial record, wherein the partial record is not fully encapsulated within the block, and maintaining any such partial record for later storage in conjunction with processing of a subsequent block of the textual data-interchange file", as recited by amended independent claims 1 and 17 and generally recited by amended independent claim 12 (page 13-14). 
	In response to applicant's argument a:  The argument is Behrens fails to determine if a block of textual data-interchange file ends with a partial record that is not fully encapsulated, much less maintaining such partial record for later storage while processing a subsequent block of the textual data-interchange file.
	Examiner respectfully disagree. As instant specification para 117 describes completely defined records are fully encapsulated by braces and brackets. Accordingly Behrens teaches in para 0005 and 0049 that In well-formedness analysis phase 106, document text is examined to 
	In view of the above, the examiner contends that all limitations as recited in the claims have been addressed in this Action.  For the above reasons, Examiner believed that rejection of the last Office action was proper.

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  Claim 1 line 4 and claim 12 line 2 recite “each block” lacks antecedent basis. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 12, 14, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a.	The amended limitation in claim 1, 12 and 17 “wherein the partial record is not fully encapsulated within the block and maintaining any such partial record for later storage” and amended limitation in claims 7, 14 and 18 “storing the pre-defined elements contained in the plurality of complete completely defined records but not the pre-defined elements contained in those of the partial record” are not clear as to storing the pre-defined elements of the partial record. Claims 1, 12, 17 recite maintaining partial record for later storage and claims 7, 14 and 18 recites not storing  the pre-defined elements contained in those of the partial record. It is unclear whether the pre-defined elements of the partial records has actually been stored or not. 
b.    Regarding claims 1 and 17, the phrase "any such" in the “determining” step renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Applicant is suggested to amend the claim language similar to the claim 12 as ““maintaining the partial record”. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Behrens et al., US 20070113171 A1 (hereinafter “Behrens”) and in view of Rimar et al., US 20180123940 A1 (hereinafter “Rimar”).


As to claims 1, 12 and 17,

a processor; and memory (Behrens, para 0063, the non-volatile memory may store logic, executable by processor(s) 210, for performing additional well-formedness analysis (i.e., analysis not performed by a parser unit 212) containing program instructions executable by the processor to repeatedly perform, for each block of a textual data-interchange file (Behrens, para 0091, an entire document or segment (i.e., block) may be DMA'd into accelerator memory at once, for continuous parsing), operations including: 
obtaining, by a parser(Behrens, para 0035 XML parser) executing on the computing system, a block of the textual data-interchange file (Behrens, para 0035 teaches The hardware XML accelerator includes an XML parser or parsing unit to parse an XML document (or a segment of an XML document) to identify its structure and obtain its data. Para 0112, identify block header and end of block), wherein the block contains one or more records and the one or more records each contain one or more elements (Behrens, para 0047-0048 teaches the document is parsed to identify and separate constituent elements or entities (i.e., records). For example, character data, markup declarations (e.g., tags, delimiters), tag names and/or other markup are identified, attributes and their values are located, etc.); 
identifying, by the parser, any pre-defined elements of the one or more elements contained in completely defined records of the one or more records wherein the completely defined records are fully encapsulated within the block (Behrens, para 0037 teaches an XML parser unit is provided for performing lower-level processing of an XML document (or a segment of a document). The parser unit reads characters from the document, decodes them as necessary, performs character validation, maintains a symbol table, identifies tokens within the document that describe the document's structure and/or data, extracts document data, generates token headers to represent the information set of the document, and writes the token headers and data to memory.  In this embodiment, token headers correspond to identified tokens, and describe the document's data and/or structure to an application.  The parser unit may also perform base64 encoding/decoding to manipulate or generate a binary (e.g., encrypted) portion of an XML document. Para 0049 teaches in well-formedness analysis phase, document text is examined to ensure it conforms to an XML specification in the way characters are used, tags are nested, etc.. A corresponding end tag must be located for each start tag (i.e., start tag and end tag represents fully encapsulated within the block)), and wherein the pre-defined elements are specified by a path structure comprising a set of paths, each path hierarchically defining a location of an element within a record (Behrens, para 0049, in well-formedness analysis phase, documents text is examined to ensure it conforms to an XML specification in the way character is used, tags are nested, etc. As para 0078 teaches parsing some or all of an XML document may include a contiguous set of character data extracted from the document, and a separate contiguous set of token headers describing document structure and identifying document locations (i.e., path structure) from which the character data was extracted. This may help avoid unnecessary string allocations when the block is consumed by an application); 
storing, by the parser and into one or more files or one or more database tables, the pre-defined elements contained in the completely defined records (Behrens, para 0065-0066, Accelerator memory 226 may store a document (or document segment) being parsed, and receive token headers and data extracted from the document.  DMA engines 216 may transfer document content between memory 226 and other components of the accelerator (e.g., parser unit 212, cryptographic unit 214); and 
determining, by the parser, whether the block ends with a partial record, wherein the partial record is not fully encapsulated within the block and maintaining any such partial record for later storage in conjunction with processing of a subsequent block of the textual data-interchange file (Behrens, para 0112-0113, The BLOCK header may include the total length of the block, the length of the character data portion, information indicating where to find the next BLOCK header, etc. One or more parameters of a BLOCK token header may not be known until the entire document or segment is processed.  Thus, a token header processor may simply create a blank or partially completed BLOCK token header (e.g., ends with partial record) and write it to memory for later completion by firmware or software. Para 0113 teaches storing and processing subsequent blocks during parsing operation).  
Even though Behrens teaches identifying records, Behrens does not explicitly teach completely defined records of the one or more records.
However, Rimar teaches completely defined records of the one or more records (Rimar, para 0082-0083 and 0091 and FIG. 3 teaches, the agent software can run a discovery probe to identify a first component of the computer network and subsequently identify a CI(configuration item) representing that first component within a CMDB(configuration management database). Children CIs connected to the CI representing the first component can then be identified. A partial record (e.g., a CI missing information about the component it represents) is also identified. Thus, the CI representing components identified as complete (i.e., completely defined) or partial record), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Behrens by including the discovery method for identifying components of a computer network based on component connections in order to help network administrator to have access to information about the current or near-current state of the computer network as taught by Rimar. 

As to claim 2,
The combination of Behrens and Rimar teaches the subsequent block follows the block in the textual data-interchange file (Behren, para 0115, A multi-header sequence may also be employed when a token straddles two document segments.  Some token headers identify the location of their corresponding tokens within the parsed XML document, by line and/or column for example).  
As to claim 3,
The combination of Behrens and Rimar teaches the subsequent block immediately follows the block in the textual data-interchange file (Behren, para 0115, A multi-header sequence may also be employed when a token straddles two document segments.  Some token headers identify the location of their corresponding tokens within the parsed XML document, by line and/or column for example).  
As to claim 4,
The combination of Behrens and Rimar teaches the textual data-interchange file is a JavaScript Object Notation (JSON) file (Rimar, para 0091 teaches JSON file include sequence of connection between components).  
As to claim 5,
The combination of Behrens and Rimar teaches the pre-defined elements include at least one of objects, arrays, or values (Behrens, para 0050 teaches as part of phase 104 and phase 106, a symbol table is maintained for populating with symbols (e.g., names) parsed from the document. The symbol table maps the symbols to integer values (i.e., values, name/value pairs), so that later occurrences of the same symbol may be replaced with the corresponding integer).  
As to claims 6 and 13,
The combination of Behrens and Rimar teaches the computing system receives the subsequent block while the parser is processing the block (Behrens, para 0040 teaches a single document may be processed as it is received (e.g., packet by packet, page by page).
  
As to claims 7, 14 and 18,
The combination of Behrens and Rimar teaches the block contains a plurality of completely defined records and ends with the partial record, wherein storing the pre-defined elements contained in the completely defined records comprises: storing the pre-defined elements contained in the plurality of completely defined records but not the pre-defined elements contained in the partial record (Behrens, para 0112, The BLOCK header may include the total length of the block, the length of the character data portion, information indicating where to find the next BLOCK header, etc. One or more parameters of a BLOCK token header may not be known until the entire document or segment is processed.  Thus, a token header processor may simply create a blank or partially completed BLOCK token header (e.g., containing just the token header type) and write it to memory for later completion by firmware or software).  
As to claims 8, 15 and 19,
The combination of Behrens and Rimar teaches the block begins with an additional partial record, contains a plurality of completely defined records, and ends with the partial record, and wherein storing the pre-defined elements contained in completely defined records comprises: 
retrieving a previously maintained partial record related to the additional partial record (Behrens, para0112- 0113, a token header processor may simply create a blank or partially completed BLOCK token header (e.g., containing just the token header type) and write it to memory for later completion by firmware or software. And para 0113 teaches in one implementation a partially completed BLOCK token header is generated upon commencement of parsing of a document or segment.  This BLOCK header contains information available at that point, but is not complete because some information needed for the header will not be available until parsing is finished.  After the document or segment is parsed, another BLOCK token header is generated and populated with all the desired information); 
Behrens, para 0113, in one implementation a partially completed BLOCK token header is generated upon commencement of parsing of a document or segment.  This BLOCK header contains information available at that point, but is not complete because some information needed for the header will not be available until parsing is finished.  After the document or segment is parsed, another BLOCK token header is generated and populated with all the desired information);and  
storing the pre-defined elements contained in the additional completely defined record and the plurality of completely defined records (Behrens, para 0113, in one implementation a partially completed BLOCK token header is generated upon commencement of parsing of a document or segment.  This BLOCK header contains information available at that point, but is not complete because some information needed for the header will not be available until parsing is finished.  After the document or segment is parsed, another BLOCK token header is generated and populated with all the desired information).  

As to claims 9, 16 and 20,
The combination of Behrens and Rimar teaches during the repeated performance of the operations, the parser uses no more than two blocks and one record worth of the memory for temporary storage of information from the textual data-interchange file (Behrens, para 0091 teaches In one implementation, an entire document or segment may be DMA'd into accelerator memory at once, for continuous parsing (i.e., repeated performance).  In another implementation, a document or document segment may be DMA'd in fragments, with each succeeding fragment (i.e., worth of the memory) being moved into accelerator memory as parsing of the preceding fragment is completed).  
As to claim 10,
The combination of Behrens and Rimar teaches the pre-defined elements do not include all elements within the textual data-interchange file (Rimar, para 0028, discovery operations can be performed to identify components of a computer network by identifying connections between the components using network flow data, determining sequences of the identified connections, and inferring attributes of components not previously identified (i.e., not previously identified) via a discovery operation using the determined sequences of identified connections).    
As to claim 11,
The combination of Behrens and Rimar teaches the computing system is within a computational instance of a remote network management platform that uses the textual data- interchange file for communication with other devices (Rimar, para 0065, DMA engines 216 may transfer document content between memory 226 and other components of the accelerator (e.g., parser unit 212, cryptographic unit 214).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The reference Fuchs et al. (US 20040034830 A1) discloses devices and methods to specify a document transformation and to transform a document in a streaming mode, without building a full object tree in memory representing the document. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350.  The examiner can normally be reached on Monday to Thursday 8:30am to 4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




2/17/2020

/NARGIS SULTANA/Examiner, Art Unit 2164                                                                                                                                                                                                        
/MARK E HERSHLEY/Primary Examiner, Art Unit 2164